Citation Nr: 1624466	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-20 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's income and net worth are a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Steven C. Stroot, Agent


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from October 1942 to January 1946.  His awards include the Philippine Liberation Ribbon with two stars, Asiatic Pacific Campaign Medal, and the World War II Victory Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota.  Initially, the Veteran was denied benefits because sufficient paperwork was not provided.  The paperwork was timely provided after notification, and in March 2012 the RO denied the claims after finding that the Veteran's income was excessive for entitlement to nonservice-connected improved pension benefits with special monthly pension due to the need for regular aid and attendance.  The Veteran resides in California.

In March 2016, the Board remanded the claims for a DRO hearing requested by the representative.  In April 2016 he was contacted to set up a time for a telephone DRO hearing.  When he was called for the hearing the following day there was no answer.  Two days later he submitted a statement saying he was withdrawing his request for a DRO hearing in order to expedite time on a Board decision.

The Board finds that the question of both income and net worth are at issue in determining if the Veteran is eligible for the receipt of nonservice-connected pension benefits.  See 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274.  Accordingly, the Board has recharacterized the issue on appeal as whether the Veteran's income and net worth are a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonable for the Veteran to continue to consume part of his net worth of approximately $1,192,000.00 for his maintenance.


CONCLUSION OF LAW

The corpus of the Veteran's estate at the time of his claim precludes the payment of nonservice-connected pension benefits with special monthly pension. 38 U.S.C.A. §§ 1503  , 1513, 1521,1522, 1541, 1542, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§  3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  VA provided the Veteran the required notice in December 2010 and March 2011 prior to the initial adjudication of her claim in November 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  All relevant information identified by the appellant has been associated with the claims file, including her own reports of income, expenses, and assets.  Moreover, the death pension claim is based on the Veteran's uncontroverted service and the appellant's own reports regarding her financial status.  The Board finds that the duty to assist in obtaining records has been discharged.  See 38 C.F.R. § 3.159(e). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to her claim is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513 , 1521; 38 C.F.R. §§ 3.3 , 3.23, 3.274.

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits under 38 C.F.R. § 3.274.  However, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR V.i.3 and V.iii.1.J.70.

The provisions of 38 C.F.R. § 3.271 provide that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a veteran is considered in a determination of whether or not pension benefits are warranted.  

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250(b)(1).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses. 

The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA. 

Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance. 

If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.

Further, 38 C.F.R. § 3.275 provides the criteria for evaluating net worth.  The following rules are for application in determining the corpus of estate or net worth of a veteran.  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in 38 C.F.R. § 3.250(b)(2) is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and the claimant's dependents.  

The issue on appeal in the case at hand centers on whether the Veteran's net worth is excessive for purposes granting VA nonservice-connected pension benefits with special monthly pension.

On November 1, 2010, the Veteran, through is agent, submitted a statement in support of the claim form where he requested all benefits available, to include pension and aid and attendance.  He reported that his "income for VA purposes is $0.00."  He also reported he had "total countable assets less than $50,000.00."

In March 2011, the Veteran submitted a formal claim for pension.  He listed his Social Security Administration (SSA) income as $1, 035.00 per month, and his wife's was $1,180.00 per month.  He had additional income of $2,787.00 and she had additionally monthly income of $50.00 per month.  He reported he had cash (non-interest bearing bank accounts) of $10, 067.00 and his wife had $860.00.  She had interest-bearing bank accounts worth $30, 228.00.  He listed the following payments for monthly charges at his assisted living facility:

July 2010
$1,155.00
August 2010
$5,651.00
September 2010
$5,114.00
October 2010
$6,650.00
November 2010
$5,735.00
December 2010
$5,735.00
January 2011
$5,735.00
February 2011
$5,735.00

On his formal claim, the Veteran indicated that his medical expenses exceeded his income and his net worth was less than $50,000.00.  He noted that he married his second wife in 1997 and they entered into a pre-nuptial agreement which "made clear our intent to never share finances."  He indicated that she did not provide financial assistance to him, and they are not "entitled to the other's assets."  He noted that all of his assets were listed, with the exception of his personal residence in San Bernardino County, California.  He noted that his wife owned her own condominium, which she owned prior to their marriage.  "Both homes are our separate property."  

Attached to his initial formal claim, the Veteran provided a copy of a September 2010 "Separate Property Agreement."  The agreement states that all property owned at the time of their marriage was each parties' separate property and that neither party has any expectation of any benefit of the other parties' separate property and waives any right they may have in the other parties' separate property.  Additionally attached as an SSA benefit statement which indicated the Veteran had received (in 2010) $11,256.00 from SSA, with an additional $1,158.00 paid to Medicare, for a total of $12, 414.00.  His wife had received (in 2010) $13, 008.00, with an additional $1,156.80 for Medicare, for a total of $14, 164.80.  Also, in 2010, the Veteran had received $14,856.24 in distribution payments from Fidelity Investments.  A December 2010 print out of his wife's bank account summary noted she had $6, 423.71 in combined checking and savings accounts ($859.89 in checking), and $24, 665.24 in investments with annuity as of November 29, 2010. 

A form filled out by the Veteran's assisted living facility noted he paid $185.00 per day.  

In August 2011, the VA received a Social Security Administration statement for the Veteran.  It indicated that the Veteran would receive $1, 034.50, with $96.50 deducted for Medicare medical insurance, for a net of $938.00.  

Also in August 2011, the VA received a letter from a real estate agent which noted that the property in Placentia, California was worth approximately $345,000.00 to $360,000.00 based on current market conditions.  A second letter from a real estate agent noted that the property in Lake Arrowhead, California was valued at $361, 850.00.

Additionally, in August 2011, the Veteran provided a statement that he resided at an assisted living facility in Fullerton, California, but that he owned a home located in Lake Arrowhead, California.  He noted that his wife owned a home in Placentia, California.  He stated that it was "very doubtful" that he would ever leave the assisted living facility, other than to move to the "Alzheimer's ward when [his] condition worsens."  He noted that his wife still maintained her home, but spent every day with the Veteran.  She would routinely go home to take care of the normal affairs of her home, but that she spends every day and evening with him at the assisted living facility out of love for the Veteran and not out of her own necessity.  He noted that he paid between $5,550.00 and $5,735.00 per month (depending on if it was 30 or 31 days in the month).  In addition, he paid the fee associated with his wife staying with him, which averaged $960.00 per month.  He noted that he and his wife married in 1997 when the Veteran was 77 years old, and that their agreement "has always been that our assets will always remain separate property.  This agreement was memorialized in a pre-nuptial agreement as well as the 2010 Separate Property Agreement that was included with [his] original application.  Our assets have always been and will always remain separate property where neither of us having a financial right to the other's assets."  He included monthly income for him and his wife.  He had interest income of $10.00, pension income of $1,238.00, and Stroot Family Trust income of $1,539.00 for a total of $2, 787.00 per month.  He indicated his wife had $50.00 of interest income total.  He stated that the Stroot Family Trust was established by his first wife, and that he has received income from the trust since she passed away in 1994, and he "anticipate[d] receiving it for the remainder of [his] life."  His current wife's interest, his interest, and his pension payments would also continue for the rest of their lives.  He stated the income he received from Fidelity Investments was not an annuity, but was the source of his pension.  He noted that his wife's listed $50.00 interest per month was based on an estimated two percent interest rate on $30, 338.00 in assets.  He was unsure of the actual interest rate, so he attempted to over-estimate slightly.  He indicated that in 2010, he had yearly payments from SSA of $11, 256.00, or monthly payments of $938.00, not including the Medicare deduction.  His wife had yearly payment of $13, 008.00, or monthly payments of $1,084.00, not including the Medicare deduction.  With Medicare deductions, the Veteran received $12,414.00 per year, or $1034.00 per month, and his wife received $14,164.80 per year, or $1180.40 per month.

In November 2011, the Veteran's claim for nonservice connected pension with special monthly pension was denied because the Veteran had not submitted a completed Request for Details of Expenses or a copy of the Stroot Family Trust.  It was noted that if the information was submitted by October 2012, his initial claim would continue to be processed.

In December 2011, an expenses form was submitted.  It noted housing costs of $5,695.00, taxes of $378.00, clothing of $10.00 and utilities of $50.00 per month.  His wife was listed as a dependent living with him, and he had no additional dependents listed.  A letter from his agent (son) noted that the Veteran had liquid assets of approximately $10,000 in a Bank of America checking account.  He stated that the Stroot Family Trust was created in March 1987 and the current value was $783,445.02.  He described the money as in a Decedent Trust, which was irrevocable and "not accessible" to the Veteran.  The trust only allowed interest and dividends to be distributed to the Veteran.  He indicated that the estimated income for the Veteran from the Trust was listed on the Veteran's income form, but that the income was now lower due to current interest rates and market conditions.  An attached Bank of America print out noted a total balance of $16,592.82 by the end of November 2011.

The "Stroot Family Trust" document was also provided in December 2011.  The trust was a Revocable Living Trust.  The Trust became irrevocable upon the death of the Veteran's first wife.  On the death of his first wife, the Trust was divided into the Family Trust assets and the Survivor's Trust assets.  The Family Trust includes the payment of all net income from the principal of the Family Trust to the surviving creator (Veteran).  Annually the Veteran could request and receive the greater of the sum of $5,000.00 or 5 percent of the principal of the Family Trust.  It was also noted that if the Trustee determined the Veteran was in need of funds for his general support, health, maintenance or education to enable him or her to remain in the living standard to which he or she had become accustomed, the Trustee may, distribute such sums from the principal of the Family Trust up to the whole thereof, as the Trustee feels necessary to satisfy the above limited purpose.  The Survivor's Trust included that all income generated would go to the benefit of the surviving spouse in "convenient but at least annual installments."  The Veteran was allowed to withdraw from the Survivor's Trust any and all assets in the Survivor's Trust, through the Trustee.  The Family Trust assets were noted to be the lessor of a) the deceased creator's (first wife's) separate property and her 50 percent interest in any community property or b) assets equal in value to the maximum amount, if any, that can pass free of Federal Estate Tax.  The assets of the Survivor's Trust was noted to be "all the interest in each and every asset held by or received by the Trustee pursuant to this Declaration, including that property received on or by reason of the death of the Deceased Creator, not allocated to the principal" or to the Family Trust share.

The December 2011 pension determination by the RO noted that Family Net Worth was $1,192,975.00, and that his net worth was a bar to pension benefits.  

A Brokerage account statement for the Stroot Family Trust ("Stroot Family Decedents")from October 2011 noted a total account amount of $564, 651.23.  A second account for the Stroot Family Trust ("Family (Decedents) Trust") had a total amount of $218,793.79.

A March 2012 Corpus of Estate Determination noted that the Veteran had other personal property of $783,445.02, with real estate property of $361,850.00, and $47,680.82 in bank deposits, for a total estate (assets) amount of 1, 192, 975.84.  He additionally received $6,676.79 in monthly income from SSA (listed as $2,293.60), pension ($1238.02), dividends ($1,606.17) and rents ($1,539.00).  His monthly expenses were noted to total $6, 552.60.  The determination noted that the Veteran's assets were available for use as the Trust documentation noted that the trusts were to provide for his maintenance and maintain his standard of living.  It was also noted that his monthly income exceeded his monthly expenses by $124.19.  The payment of VA Pension benefits would only increase the Veteran's already substantial estate.  The DRO noted that the Veteran's wife's net worth did not appear to have been listed in its entirety as he "believes their estates are separate due to their prenuptial agreement."  The Corpus of the Estate determination excluded the Veteran's wife's condo, as a residence.

In September 2012, the Veteran's agent provided an argument on behalf of his father/the Veteran.  He noted the Veteran has granted power of attorney regarding control of his finances to his three children.  He indicated that the Veteran did not have control over the money in his Bank of America account.  He argued that the Veteran's house should not be counted as an asset because the Veteran and his wife kept their property separately.  He argued that the Veteran's wife's house should not be "counted" and that his father's house should be specifically exempt from consideration as an asset.  He cited to the Veteran and his second wife's pre-nuptial agreement and their September 2010 Separate Property Agreement.  He additionally stated that the Stroot Family Trust was divided into two equal parts, the Survivors and the Decedent's Trusts.  The Decedent's Trust was held and administered by the three children as trustees.  The Trust only allowed the trustees to make disbursements from the Decedent's Trust.  He argued that the Veteran did not have access to the funds contained in the Decedent's Trust.  

In August 2015, the agent noted the Veteran was 95 years old and suffered from Alzheimer's disease and was in failing health.  He argued that his father was in need of benefits that he rightfully earned during World War II.  He also noted that the claims process was going on five years.  

The Board notes that the Veteran paid $185.00 per day for his assisted living expenses, or $5,627.08 per month.  He had additional expenses reported of $378.00 for taxes, $10.00 for clothing, $419.60 for medical expenses, and $50.00 for other/utilities.  This equals a monthly cost of $6,484.68.   

In considering the monthly assets of the Veteran, the Board notes that 38 C.F.R. § 3.274 indicates that in consideration of the corpus of the estate the Board may consider the annual income of the veteran, the veteran's spouse and the veteran's children.  The Veteran and his wife receive $2,022.00 from SSA per month.  The Veteran receives $1,238.00 per month in pension payments, and $1,539.00 per month from the Stroot Family Trust.  The DRO also noted $1,606.17 in dividends and interest.  This is combined monthly income of $6,405.17.  By the Board's calculation, the Veteran's costs exceed his income by $79.68.  However, the Board must consider that it is reasonable for some part of the corpus of his estate (noted under 38 C.F.R. § 3.274 to include the veteran's spouse) be consumed for the Veteran's maintenance.

Regarding the Stroot Family Trust, the Board additionally finds that the Trust should be considered in the corpus of the estate.  The Veteran's agent has argued that the Trust should not be considered because the Veteran does not have direct control over the disbursement of the funds.  However, in reading the Trust document, it is set up such that both the Family Trust and the Survivor's Trust are to benefit the Veteran.  In his argument, the agent noted that under the Family Trust, the Trustee "may" distribute sums from the principal of the family trust up the whole thereof, as the trustee feels necessary to provide for the general support, health, maintenance, etc. of the Veteran.  The Family Trust also provides for at least an annual payment of the net income from the principal of the Family Trust to be paid to the Veteran, and the greater of $5,000 or 5 percent of the principal of the Family Trust if the Veteran requests it.  Additionally, the income generated by the Survivor's Trust should be paid to the Veteran, and the Veteran may withdraw from the Survivor's Trust any and all assets allocated to it by writing to a trustee the wish to withdraw.  As such, the Veteran has complete access to the money in the Survivor's Trust, and has many rights to the money located in the Family Trust.  As the Trust appears to have been set up for the benefit of the Veteran, with many provision to provide for his care and to keep him in the standard of living to which he has become accustomed (language from the Trust), the Board finds that the money in the Stroot Family Trust should be considered as part of the Veteran's corpus of estate.  

Next, the Board will address the Veteran and his wife's real estate.  The Veteran indicated in a statement that he lives at the assisted living facility and that he does not believe that he will ever leave the assisted living facility.  He owns a home in a different city in California and his wife owns a condominium in a third city in California.  The agent has argued that both the Veteran's home and the wife's condominium should both not "count" towards the corpus of his estate because they are owned separately, and the Veteran's house is "exempt" under 38 C.F.R. § 3.275(b) as his dwelling.  Here, the Veteran dwells in an assisted living facility and his wife dwells at her own condominium and frequently at the assisted living facility such that he at one time reported he pays $960.00 per month for her to stay with him, while she still (essentially in argument) lives at her condominium.  As such, neither the Veteran nor his wife live at his home valued at $361.850.00, and neither intend to in the future.  The Board agrees with the finding that this home should be considered in the corpus of his estate for the purposes of evaluating net worth.  The wife's condominium, will not be considered in the corpus of his estate as she continues to dwell in the house.  38 C.F.R. § 3.271(d) notes that income from real or personal property is countable as income of the property's owner.  This does not indicate that the property cannot be considered in the corpus of the estate, especially given that the veteran's spouse's income is specifically listed as something that may be reasonably consumed by the veteran for his maintenance.  Additionally, the amount of money available to the Veteran through his Trusts are such, that even without consideration of his $361,850.00 home, he still has net worth such that pension should be denied.

The Veteran was 90 years old when he filed his claim for pension benefits with special monthly pension, and as such had a life expectancy of 4.4 years.  At costs of $77, 816.16 per year, he would have been expected to require $342,391.10 during his life expectancy.  (The Board notes he has exceeded this life expectancy, and at 95 has a life expectancy of 3 years under the M21-1MR, Part V, subpart iii, Chapter 1, Section J).  The Veteran's income during those 4.4 years, according to the Board and including his wife's information, would have been $338,192.98, for a loss of $4,198.12 that would have to be consumed by the Veteran's assets.  Notably, the Veteran has almost 4 times that amount in just his Bank of America account.   

Certainly, the Veteran's expenses are such that he will have to consume some of his assets in his lifetime.  However, he has two Trusts set up that include language about his support, and one of those Trusts is set up for his benefit completely.  As indicated, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  The VA pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities.  Based on the information the Veteran has provided, this is not the situation in the instant case.  His financial resources, if exploited, are sufficient to meet his basic needs.  While the Board is sympathetic to his health problems and circumstances, it is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate.

Thus, given his net worth as described, the Board finds that some portion of the corpus of his estate may reasonably continue to be consumed in order to provide for his maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a). 

If the Veteran's net worth becomes significantly depleted in the future, he may again file a claim for pension benefits and submit the appropriate financial documentation.  Since, however, for these reasons, he does not currently have sufficient financial limitations, the preponderance of the evidence is against his claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107. 

As it shown that the Veteran's pension benefits were properly terminated, the Veteran's claim for VA nonservice-connected pension benefits with special monthly pension must be denied.



ORDER

The Veteran's net worth constitutes a bar to nonservice-connected pension benefits paid with special monthly pension benefits (aid and attendance), and the appeal is therefore denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


